DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 01, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al. (US 2020/0201692) (hereinafter Kachare) (filed August 16, 2019) in view of Guney (US 2017/0199704) (hereinafter Guney) (published July 13, 2017) and Adams et al. (US 2019/0042093) (hereinafter Adams) (published February 07, 2019).
Regarding Claim 1, Kachare discloses a data processing system comprising: a host device configured to request offload processing of an application;
“Some embodiments of the present disclosure include methods and systems for offloading application functions to a computational storage device (e.g., an SSD with an embedded processor), which can, in some examples, lead to efficient and cost-effective data processing solutions” (Kachare [0028])

a volatile memory device including a plurality of memory region, and receive data used for processing the application requested offload processing from the host device, and store the data in a target region;
“As illustrated in FIG. 4, in some embodiments, the bridge kernel hardware 110 can temporarily store the arguments (e.g., Arguments-1, . . . , Argument-n) received from the host 102 into a set or predetermined memory location in the DRAM 120 of the storage device 104 (e.g., smart SSD)” (Kachare [0043])

But does not explicitly state configured to be granted the owning rights of access to each of the plurality of memory region to the host device or a controller, the controller configured to takes over ownership of access to the target region of the volatile memory device and exclusively access the target region to process the application; and a nonvolatile memory device configured to store the result of processing of the application.
Guney discloses configured to be granted the owning rights of access to each of the plurality of memory region to the host device or a controller,
“Method 300 might be executed in any situation in which a computer process wishes to have exclusive access to a memory location, whether the memory location is temporary storage, such as RAM, non-transitory storage, such as a solid state drive (SSD) or hard drive, or any other type of memory” (Guney [0059])

“Thereafter, returning to the flowchart in FIG. 3, method 300 continues with the creation of an exclusive lock, at the same block as the situation when there is no exclusive lock. At block 310, an exclusive lock is created” (Guney [0064] the owning rights/exclusive lock would be granted to the computing process either from the host device or the controller)

the controller configured to takes over ownership of access to the target region of the volatile memory device and exclusively access the target region to process the application; and
“Once the arguments are temporarily stored in the DRAM 120, the bridge kernel hardware 110 can set a “ready” 128 flag in the handshake region 124 of the DRAM 120. At that point, the bridge kernel hardware 110 can wait for the offload functions running on the firmware (e.g., bridge kernel firmware 116) to complete processing. Accordingly, to determine the completion of offload function processing, the bridge kernel hardware 110 may poll for a “done” 130 flag in the handshake region 124 of the DRAM 120” (Kachare [0044] Kachare discloses when it is ready for the ownership to be taken over for the offload processing)

“At the beginning of the process (block 302), a computing process might desire an exclusive lock on a memory location. It checks if an exclusive lock currently exists for the memory location in question (block 304). if there is an exclusive lock, the creation time of the exclusive lock is determined (block 306) to determine the age of the exclusive lock. Then, the age, life, or duration of the exclusive lock is examined (block 307). If the age of the exclusive lock is greater than a specified amount such that the lock is too old, then the exclusive lock is removed (block 308). Otherwise, the process rechecks if the exclusive lock remains (block 304)” (Guney [0061])

“Thereafter, returning to the flowchart in FIG. 3, method 300 continues with the creation of an exclusive lock, at the same block as the situation when there is no exclusive lock. At block 310, an exclusive lock is created” (Guney [0064] the owning rights/exclusive lock is taken over by the controller to process the offload request)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the setting of the exclusive locks in Guney with Kachare to yield the predictable results of better memory management and reliability by not having multiple processes able to access to the same location at the same time.
Adams discloses a nonvolatile memory device configured to store the result of processing of the application.
“In some embodiments, the parsing logic 124 identifies a compute descriptor (e.g., block-based compute descriptor 130) packaged in a compute offload command (e.g., compute offload command 132), and parses the identified compute descriptor to identify a virtual input object (e.g., virtual input object 134), a virtual output object (e.g., virtual output object 136), a requested compute operation (e.g., function 138), and/or other parameters (e.g., a search string specified by additional arguments 140). In various embodiments, the compute logic 126 performs the requested compute operation. In some embodiments, the compute logic 126 may perform the requested compute operation 138 against the virtual input object 134 and may store a result of the requested compute operation in the virtual output object 136” (Adams [0021])

“In various embodiments, the virtual input object 134 may specify the block locations in NVM 120 where file data is stored, and/or the virtual output object 136 may specify the block locations in NVM 120 where a result is to be written” (Adams [0022])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the use of non-volatile memory to store the results of the offload processing in Adams with the combination of Kachare and Guney, to yield the predictable results of not losing data when there are power disturbances before the results are accessed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136   

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136